95 Mich. App. 614 (1980)
291 N.W.2d 143
HALL
v.
HALL
Docket No. 44744.
Michigan Court of Appeals.
Decided February 21, 1980.
Nowinski & Wagner, P.C., for plaintiff.
David E. Hall, in propria persona.
Before: M.F. CAVANAGH, P.J., and M.J. KELLY and D.S. DEWITT,[*] JJ.
PER CURIAM.
This appeal of right is claimed by the plaintiff from a judgment of divorce which *615 granted defendant the custody of the parties' two minor children.
Plaintiff first argues the trial court abused its discretion in making findings of fact pursuant to MCL 722.23; MSA 25.312(3), premised on the allegation that the trial court presumed plaintiff was an unfit mother because she had chosen to enter into a lesbian relationship. The record refutes that allegation. The detailed findings of the trial court fully and fairly considered all of the evidence that was presented by the parties. With regard to the plaintiff's admitted preference for a homosexual relationship, the evidence was found to demonstrate that, given a conflict, the plaintiff would unquestionably choose the relationship over the children. Such potential conflict may be considered as bearing on the issue of which parent is the more qualified to furnish guidance in the best interests of the children. We are also persuaded that the trial court correctly regarded plaintiff's homosexuality as only one factor in its determination of moral fitness. Consideration was clearly given to defendant's lifestyle as well in this regard. Finally, under the "catch-all" factor (j), the lower court found the evidence indicated that the interests of the children could well be subverted by plaintiff's relationship, which was clearly the chief priority in her life. It is evident from the record that the trial court fairly considered all of the evidence presented and based its custody decision on sensitive and sophisticated findings of fact. Stevens v Stevens, 86 Mich. App. 258, 263; 273 NW2d 490 (1978).
As to the other issue raised by plaintiff on appeal, we find no abuse of discretion in the trial court's ruling. People v Castillo, 82 Mich. App. 476, 480-481; 266 NW2d 460 (1978).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.